DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
After-final amendments filed 18 February 2021 and 19 February 2021 are acknowledged.  Between these two amendments: claims 3, 9-13, and 21 have been cancelled; claims 1 and 23 have been amended, and claims 24-29 have been added.  Claims 1, 2, 4, 7, 8, 14-20, and 23-29 are pending.

Response to Arguments
Applicant’s cancellation of claims 3, 9-13, and 21, and amendments to claim 23, are sufficient to overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 3, 9-13, and 21 made in the final rejection filed 22 October 2020.  Claim 23, containing allowable subject matter but having been objected to as being dependent upon a rejected claim, has now be rewritten in independent form including all the limitations of the base claim.  The 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 3, 9-13, and 21 have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4, 7, and 8 are allowed for the reasons set forth in the non-final rejection filed 25 June 2019.  Please see the non-final rejection filed 25 June 2019 for a detailed reasons for allowance for these claims.
Claims 14-20 are allowed for the reasons set forth in the final rejection filed 22 October 2020.  Please see the final rejection filed 22 October 2020 for a detailed reasons for allowance for these claims.
Claims 23-29 are allowed for the reasons set forth with respect to claim 23 in the final rejection filed 22 October 2020.  Claim 23 was objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and intervening claims.  Claim 23 has now been rewritten in independent form including all of the limitations of base claim 3, and claims 24-29 are dependent upon claim 23.  Please see the final rejection filed 22 October 2020 for a detailed reasons for allowance for these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893